Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
In claim 1, the limitation “configured to perform a prediction (                    
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        f
                                    
                                
                                dot
                            
                            ¯
                        
                    
                ) of the fuel flow rate of change (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                        dot
                    
                ), or fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )” is being interpreted as configured to perform a prediction of either or both of: a) the fuel flow rate of change (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                        dot
                    
                ), and b) the fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                ).
In claim 10, the limitation “determining a prediction (                    
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        f
                                    
                                
                                dot
                            
                            ¯
                        
                    
                ) of the fuel flow rate of change (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                        dot
                    
                ), or fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )” is being interpreted as determining a prediction of either or both of: a) the fuel flow rate of change (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                        dot
                    
                ), and b) the fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                ).
Claim Objections
Claim 1 objected to because of the following informalities:
“of fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )” in line 3 should be --of a fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )-- (fuel flow is referenced as “the fuel flow” in line 5);
“the gas generator speed rate of change (                    
                        
                            
                                N
                            
                            
                                g
                            
                        
                        dot
                    
                )” in lines 5-6 should be --a speed rate of change (                    
                        
                            
                                N
                            
                            
                                g
                            
                        
                        dot
                    
                ) of the gas generator-- (this properly introduces the                     
                        
                            
                                N
                            
                            
                                g
                            
                        
                        dot
                    
                )”;
“the fuel flow rate of change (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                        dot
                    
                )” in line 9 should be --a fuel flow rate of change (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                        dot
                    
                )--;
“fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )” in lines 9-10 should be --the fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )--.
Claim 3 is objected to because “the output of the Ngdot limiter” in lines 3-4 should be --an output of the Ngdot limiter--.
Claim 5 is objected to because of the following informalities:
“partial derivatives” in line 2 should be --a plurality of partial derivatives-- (Claim 5 later refers to the partial derivatives in line 3);
“the physical behavior” in line 2 should be --a physical behavior--.
Claim 6 is objected to because of the following informalities:
“the speed of the gas generator” in line 7 should be --a speed of the gas generator--;
“the speed of the power turbine” in line 7 should be --a speed of the power turbine--;
“the air speed” in line 8 should be --an air speed--;
“the gas generator torque” in line 11 should be --a torque of the gas generator--;
“the compressor variable geometry” in line 12 should be --a variable geometry of the compressor--. 
Claim 7 is objected to because of the following informalities:
“an adjustment of the fuel flow” in line 4 should be --the adjustment of the fuel flow--;
“the acceleration of the gas generator” in lines 4-5 should be --an acceleration of the gas generator--;
“a respective Ngdot limiter” in line 9 should be --a second Ngdot limiter--;
“the deceleration of the gas generator” in line 10 should be --a deceleration of the gas generator--;
“the fuel flow at the output from the first priority selector stage” in line 14 should be --a fuel flow at an output from the first priority selector stage--.
Claim 9 is objected to because “the turbine” in line 2 should be --the power turbine--.
Claim 10 is objected to because of the following informalities:
“of fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )” in line 3 should be --of a fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )-- (fuel flow is referenced as “the fuel flow” in line 5);
“the gas generator speed rate of change (                    
                        
                            
                                N
                            
                            
                                g
                            
                        
                        dot
                    
                )” in line 6 should be --a speed rate of change (                    
                        
                            
                                N
                            
                            
                                g
                            
                        
                        dot
                    
                ) of the gas generator-- (this properly introduces the speed rate of change while preserving the clarity of the subsequent references to “the gas generator speed rate of change (                    
                        
                            
                                N
                            
                            
                                g
                            
                        
                        dot
                    
                )”;
“the fuel flow rate of change (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                        dot
                    
                )” in lines 8-9 should be --a fuel flow rate of change (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                        dot
                    
                )--;
“fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )” in line 9 should be --the fuel flow (                    
                        
                            
                                W
                            
                            
                                f
                            
                        
                    
                )--.
Claim 12 is objected to because “at the output” in line 3 should be --at an 
Claim 13 is objected to because “a prediction” in line 2 should be --the prediction--.
Claim 14 is objected to because of the following informalities:
“partial derivatives” in line 2 should be --a plurality of partial derivatives-- (Claim 14 later refers to the partial derivatives in line 3);
“the physical behavior” in line 2 should be --a physical behavior--.
Claim 15 is objected to because of the following informalities:
“an adjustment” in line 2 should be --the adjustment--;
“the acceleration of the gas generator” in line 3 should be --an acceleration of the gas generator--;
“the deceleration of the gas generator” in line 7 should be --a deceleration of the gas generator--;
“the fuel flow at the output from the first priority selector stage” in lines 9-10 should be --a fuel flow at an output from a first priority selector stage--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zagranski et al. (U.S. 2004/0093151) in view of Downing et al. (U.S. 3,309,868).
Re claim 1:
Zagranski discloses a fuel control system (300, fuel control system - Para 42 (see Figs. 2a-2c)) for a gas turbine engine (Para 3 - “fuel control system for use with gas turbine engines”) having a gas generator (Para 17 - “gas generator”), comprising: 
a main fuel regulator (200, NDOT controller - Para 43 (a type of main fuel regulator as described in Para 43)), configured to determine a demand of fuel flow                         
                            
                                
                                    W
                                
                                
                                    f
                                
                            
                            demand
                        
                     (see Figs. 2a-2c where output of element 200 is shown as                         
                            
                                
                                    W
                                
                                
                                    f
                                
                            
                            demand
                        
                     and as described in Para 43 - “The output of NDOT controller 200 is a signal representing the desired WF” (WF is fuel flow as described in Para 35))) to be introduced in the gas turbine engine (see Para 47 - “…for metering the fuel delivered to core engine…”), based on an input request (NDOTdemand , demanded rate of change of the gas generator speed - Para 5 (a type of input request as described in Para 5))(see Figs. 2a-2c - output of element 200 is shown based on input of NDOTdemand); 
a Ngdot limiter (310, fuel flow adjustor model - Para 42; 212, summing junction - Para 44; 210/220, auctioning circuit - Para 42 (person having ordinary skill in the art would recognize elements 310/212/210/220 are shown collectively as a type of Ngdot limiter and as described in Paras 45-47)) configured to cause an adjustment to the fuel flow (Para 47 - “The output of summing junction 212 is the adjusted fuel flow (WFadj). The signal representing WFadj, is applied to serial auctioning circuits 210 and 220 which specify an allowable fuel flow range (maximum and minimum) based on engine operating parameters.…The output signal from auctioning circuits 210 and 220… is provided to the fuel metering device” (see Figs. 2a-2c where input to elements 210 and 220 are shown as WFmax and WFmin)) when the gas generator speed rate of change is determined to overcome a scheduled acceleration, or deceleration, engine safety operating limit (Para 47 - “WFmax, is established based on engine acceleration, torque and temperature limiters, and WFmin is a function of the engine flameout characteristics” (person having ordinary skill in the art would recognize WFmax and WFmin are types of scheduled acceleration, or deceleration, engine safety operating limits))(Para 47), 
and determines the effective or equivalent fuel flow required to account for the heat transfer” and see Para 15 - “…fuel flow adjustor model predicts the effective fuel flow adjustment…”)), configured to perform a prediction of the fuel flow rate of change , or fuel flow (Para 45 - “Fuel flow adjuster model 310 takes the signal from combustor model 250 and determines the effective or equivalent fuel flow required to account for the heat transfer”), allowing the gas generator speed rate of change (NDOTActual, actual rate of change of the gas generator speed - Para 5) to track a scheduled reference value (NDOTDemand, demanded rate of change of the gas generator speed - Para 5 (a type of scheduled reference value))(Para 10 - “…attempting to match or track the NDOTActual rate to the NDOTDemand rate and Paras 46-47); 
wherein the adjustment to the fuel flow (Para 47 - “The output signal from auctioning circuits 210 and 220”) is based on the prediction (see Fig. 2a - output of element 220 is shown based on output of element 310 through elements 212, 210, and 220 (as described in Paras 45-47)).
Zagranski fails to disclose the gas turbine engine having a power turbine driven by the gas generator.
Downing teaches a gas turbine engine (E, gas turbine engine - Col. 1, Line 68 (see Figure)) having a power turbine (9, power turbine - Col. 1, Lines 70-71) driven by a gas generator (7, gas generator turbine - Col. 1, Line 70)(Col. 1, Line 71 - Col. 2, Line 6 (describes the gas generator driving the power turbine as shown in the Figure)).

Re claim 8:
Zagranski in view of Downing teaches a gas turbine engine (Zagranski; 240, core engine - Para 42 (a type of gas turbine engine as described in Para 3 - “…gas turbine engines…”)) comprising the fuel control system according to claim 1 (as described above).
Re claim 9:
Zagranski in view of Downing teaches the gas turbine engine of claim 8 (as described above).
Zagranski fails to disclose the gas turbine engine comprising a propeller, or turbofan, coupled to the turbine.
Downing teaches wherein a gas turbine engine (E, gas turbine engine - Col. 1, Line 68 (see Figure)) comprises a propeller (R, lifting rotor - Col. 2, Line 9 (a type of propeller as shown in the Figure)), or a turbofan, coupled to a turbine (9, power turbine - 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the gas turbine engine of Zagranski after the gas turbine engine of Downing (thereby including the power turbine coupled to propeller of Downing to be driven by the gas generator of Zagranski) for the advantage of being able to lift an aircraft (Downing; Col. 2, Lines 9-10 - “lifting rotor of an aircraft”) by a turbine operating at a different speed than the gas generator turbine which would allow for more flexibility in the design of the system (Downing; see Figure where element R is shown driven by element 9 free of any mechanical connection between elements 7 and 9 thereby allowing independent speeds).
Re claim 10:
Zagranski discloses a fuel control method (see Figs. 2a-2c and Abstract) for a gas turbine engine (Para 3 - “fuel control system for use with gas turbine engines”), having a gas generator (Para 17 - “gas generator”), comprising: 
determining a demand of fuel flow (                        
                            
                                
                                    W
                                
                                
                                    f
                                
                            
                            demand
                        
                     (see Figs. 2a-2c where output of element 200 is shown as                         
                            
                                
                                    W
                                
                                
                                    f
                                
                            
                            demand
                        
                     and as described in Para 43 - “The output of NDOT controller 200 is a signal representing the desired WF” (WF is fuel flow as described in Para 35))) to be introduced in the gas turbine engine (see Para 47 - “…for metering the fuel delivered to core engine…”), based on an input request (NDOTdemand , demanded rate of change of the gas generator speed - Para 5 (a type of input request as described in Para 5))(see Figs. 2a-2c - element WFDemand is shown determined through elements demand (which is shown input to element 200) as described in Paras 43 and 45-47); and 
causing an adjustment of the fuel flow (Para 47 - “The output of summing junction 212 is the adjusted fuel flow (WFadj). The signal representing WFadj, is applied to serial auctioning circuits 210 and 220 which specify an allowable fuel flow range (maximum and minimum) based on engine operating parameters.…The output signal from auctioning circuits 210 and 220… is provided to the fuel metering device” (see Figs. 2a-2c where input to elements 210 and 220 are shown as WFmax and WFmin)) based on engine safety operating limits (Para 47 - “WFmax is established based on engine acceleration, torque and temperature limiters”), when the gas generator speed rate of change is determined to overcome a scheduled acceleration, or deceleration, safety operating limit (Para 47 - “WFmax, is established based on engine acceleration, torque and temperature limiters, and WFmin is a function of the engine flameout characteristics” (person having ordinary skill in the art would recognize WFmax and WFmin are types of scheduled acceleration, or deceleration, engine safety operating limits))(Para 47), 
determining a prediction of the fuel flow rate of change, or fuel flow (Para 45 - “Fuel flow adjuster model 310 takes the signal from combustor model 250 and determines the effective or equivalent fuel flow required to account for the heat transfer”), allowing the gas generator speed rate of change (NDOTActual, actual rate of change of the gas generator speed - Para 5) to track a scheduled reference value (NDOTDemand, demanded rate of change of the gas generator speed - Para 5 (a type of Actual rate to the NDOTDemand rate and Paras 46-47); 
wherein the adjustment to the fuel flow (Para 47 - “The output signal from auctioning circuits 210 and 220”) is based on the prediction (see Fig. 2a - output of element 220 is shown based on output of element 310 through elements 212, 210, and 220 (as described in Paras 45-47)).
Zagranski fails to disclose the gas turbine engine having a turbine driven by the gas generator.
Downing teaches a gas turbine engine (E, gas turbine engine - Col. 1, Line 68 (see Figure)) having a turbine (9, power turbine - Col. 1, Lines 70-71) driven by a gas generator (7, gas generator turbine - Col. 1, Line 70)(Col. 1, Line 71 - Col. 2, Line 6 (describes the gas generator driving the power turbine as shown in the Figure)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the gas turbine engine of Zagranski after the gas turbine engine of Downing (thereby including the power turbine of Downing to be driven by the gas generator of Zagranski) for the advantage of being able to drive a lifting rotor of an aircraft (Downing; see Figure where element R is shown driven by element 9 as described in Col. 2, Line 7-10) by a turbine operating at a different speed than the gas generator turbine which would allow for more flexibility in the design of the system (Downing; see Figure where element R is shown driven by element 9 free of any mechanical connection between elements 7 and 9 thereby allowing independent speeds).

Allowable Subject Matter
Claims 2-7, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2-7 and 11-15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a feedback regulator, configured to provide a corrective term (Wfdottcorr) for the prediction (                        
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            f
                                        
                                    
                                    dot
                                
                                ¯
                            
                        
                    ), based on an error (Err) between a feedback gas generator speed rate of change (Ngdotfdbk), measured in the gas turbine engine, and the scheduled reference value (Ngdotref)” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 2-3.
Additionally, the prior art of record does not teach “wherein the predictor is configured to implement a predictor model based on a piece-wise linear model of the gas turbine engine, to determine the prediction (                        
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            f
                                        
                                    
                                    dot
                                
                                ¯
                            
                        
                    ) based on an actual state (x) of the gas turbine engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 4-6.
Additionally, the prior art of record does not teach “a second priority selector stage, coupled to the first priority selector stage and the second limiter stage and configured to determine a maximum between the second limited fuel flow (Wf2) and the 
Additionally, the prior art of record does not teach “providing a corrective term (Wfdottcorr) for the prediction (                        
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            f
                                        
                                    
                                    dot
                                
                                ¯
                            
                        
                    ), based on an error (Err) between a feedback gas generator speed rate of change (Ngdotfdbk), measured in the gas turbine engine, and the scheduled reference value (Ngdotref)” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 11-12.
Additionally, the prior art of record does not teach “implementing a prediction model based on a piece-wise linear model, to determine the prediction (                        
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            f
                                        
                                    
                                    dot
                                
                                ¯
                            
                        
                    ), based on an actual state (x) of the gas turbine engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 13-14.
Additionally, the prior art of record does not teach “determining a maximum between the second limited fuel flow (Wf2) and the fuel flow at the output from the first priority selector stage, as the fuel flow (Wf) to be introduced in the gas turbine engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        7/26/21